Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 2021/0067028).
With respect to claim 17, Li discloses in Figs. 1-4, an electronic device (Fig. 4) comprising: 
a power supply voltage (VIN); and
 a linear regulator device (circuit of Fig. 4.  Note under heavy load conditions 101 will constantly be on and thus operate as a linear regulator and therefore may be interpreted as “a linear regulator device”, see paragraph 0034), comprising:
 an input voltage node coupled to the power supply voltage (VIN);

 a regulation circuit between the input voltage node and the output voltage node (105 with 101, or 101 alone); 
an error amplifier (104 amplifies the error by comparing the circuits) coupled to a control terminal of the regulation circuit (via 105), wherein the output voltage node is coupled to a first input of the error amplifier (Via VFB); and 
a control circuit coupled to a second input of the error amplifier (106, e.g., see Fig. 3, 102 and 103), wherein a reference voltage mode of the control circuit is controlled using a slow loop with a sample-and-hold circuit (slow loop of 102 generating AMP and sample and hold 103) and using a fast loop with a comparator (fast loop with comparator 106, e.g., 102 generating ZCD).  
Li fails to explicitly disclose that Vin is connected to a battery to supply the Vin voltage.  However, it is old and well-known to use a battery to provide a DC power source to a voltage regulator.  Such batteries allow one to have a portable device that is not tethered to external power source.  Examiner takes official notice of the use of batteries to supply DC voltages to electronic circuits.
It would have been obvious to use a battery to supply the Vin voltage for the purpose of having a voltage source that further increases the portability of the circuit/system which uses the voltage regulator of Li.

Allowable Subject Matter
Claims 1-16 are allowed.
s 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849